LOTTINGER, Judge.
This appeal was consolidated with No. 83 CA 0386, 439 So.2d 652 (La.App.1983). In this proceeding the trial court found that restrictions to Meadowood Hills Subdivision were valid, had not been abandoned because of violations, had not been amended, but had been and were being violated by the defendant-appellant herein, B & W Contractors, Inc., and enjoined further violation and ordered the removal of any violations that had thus far been constructed. How*657ever, because of our decision in 83 CA 0386, 439 So.2d 652, this day rendered, we dismiss this appeal as moot at appellant’s costs.
APPEAL DISMISSED.